

115 HR 1856 IH: Justice for Victims of Confidential Informant Crime Act of 2017
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1856IN THE HOUSE OF REPRESENTATIVESApril 3, 2017Mr. Lynch introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, with respect to certain tort claims arising out of the
			 criminal misconduct of confidential informants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Justice for Victims of Confidential Informant Crime Act of 2017. 2.Tort claims arising out of the criminal misconduct of a confidential informant (a)In generalSection 2401(b) of title 28, United States Code, is amended—
 (1)by striking A tort claim and inserting (1) Except as provided in paragraph (2); and (2)by adding at the end the following:
					
 (2)In the case of a claim arising out of the conduct of an employee of the Government with respect to the criminal misconduct of a Government informant, paragraph (1) shall be applied by substituting three years and six months for two years..
 (b)Retroactive effectThe amendments made by this section shall apply with respect to any claim that— (1)accrued on or after May 1, 1981; and
 (2)in the case of a claim that accrued before the date of enactment of this Act, is presented not later than one year after that date.
 (c)Preclusion of certain defenses or barsThe Government may not assert a defense or a bar, based on the doctrine of res judicata or collateral estoppel, to a claim that—
 (1)accrued before the date of enactment of this Act; and (2)to which the amendments made by this section apply.
				